Exhibit 10.01




FIRST AMENDMENT TO
FORBEARANCE AGREEMENT


This First Amendment to Forbearance Agreement (this “Amendment” or this
“Forbearance Amendment”) is made as of March 28, 2011, effective as of February
28, 2011, by and among BANK OF AMERICA, N.A. (“Bank”), a national banking
association, having an office and place of business located at c/o Special
Assets Group, 111 Westminster Street, Mail Sop RI1-102-15-01, Providence, Rhode
Island 02903, and WPCS INTERNATIONAL INCORPORATED (“WPCS”), a corporation of the
State of Delaware, WPCS INTERNATIONAL – SARASOTA, INC. (formerly Southeastern
Communication Services, Inc., herein “Sarasota”) a corporation of the State of
Florida, WPCS INTERNATIONAL – ST. LOUIS, INC. (formerly Heinz Corporation,
herein “St. Louis”), a corporation of the State of Missouri, WPCS INTERNATIONAL
– LAKEWOOD, INC. (formerly Quality Communications & Alarm Company, Inc., herein
“Lakewood”), a corporation of the State of New Jersey, WPCS INTERNATIONAL –
SUISUN CITY, INC. (formerly Walker Comm Inc., herein “Suisun City”), a
corporation of the State of California, WPCS INTERNATIONAL – HARTFORD, INC.
(formerly New England Communications Systems, Inc., herein “Hartford”), a
corporation of the State of Connecticut, WPCS INTERNATIONAL - SEATTLE, INC.
(formerly Major Electric Inc., herein “Seattle”), a corporation of the State of
Washington, WPCS INTERNATIONAL – TRENTON, INC. (formerly Voacolo Electric
Incorporated, herein “Trenton”), a corporation of the State of New Jersey, and
WPCS INTERNATIONAL – PORTLAND, INC., a corporation of the State of Oregon
(formerly Midway Electric Company, herein “Portland” and, collectively with
WPCS, Sarasota, St. Louis, Lakewood, Suisun City, Hartford, Seattle, and
Trenton, “Borrowers”).


BACKGROUND:


WHEREAS, Bank and Borrowers are parties to a certain Forbearance Agreement dated
December 22, 2010 (the “Forbearance Agreement”) with respect to the Existing
Events of Default which had occurred and were continuing under the Loan
Documents; and


WHEREAS, Bank has agreed to, among other things, extend Forbearance Period,
subject to the terms and conditions set forth herein; and


WHEREAS, since the execution of the Forbearance Agreement, Borrowers failed to
(or anticipate that they shall fail to) comply, as of January 31, 2011, with (i)
the requirement to maintain Year-to-Date EBITDA of not less than $1,983,000.00
as required by Section 8.3 of the Loan Agreement (the “YTDE Default”) and (ii)
the requirement to maintain a Funded Debt to EBITDA Ratio of not more than 3.25
to 1.00 as required by Section 8.25 of the Loan Agreement (the “Debt to EBITDA
Default” and, collectively with the YTDE Default, the “Additional Defaults”);
and


WHEREAS, Borrowers have requested that the Bank extend its forbearance to the
Additional Defaults and the Bank has approved this request; and


WHEREAS, Bank and Borrowers wish to memorialize the terms of their agreements by
this writing,
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
NOW, THEREFORE, Bank and Borrowers agree as follows:


1.  
Incorporation of Recitals. Each of the foregoing recitals is hereby acknowledged
and affirmed as being accurate and complete and is hereby incorporated as part
of this Forbearance Amendment.



2.  
Defined Terms.  Each capitalized term used, but not defined, in this Forbearance
Amendment shall be defined as set forth in the Forbearance Agreement or the Loan
Documents, as applicable.  In the event of any inconsistencies between
definitions, the definition set forth in the Forbearance Agreement shall be
controlling.  Any reference to the “Forbearance Agreement” in this Forbearance
Amendment shall be deemed to refer to the Forbearance Agreement as modified by
this Forbearance Amendment.



3.  
Existing Defaults.

 
 
(a)
The Borrowers hereby acknowledge and agree that the Existing Events of Default
described in the Forbearance Agreement have occurred and are continuing.



 
(b)
Borrowers and Bank hereby acknowledge and agree that, for the purposes of the
Forbearance Agreement and this Amendment, the term “Existing Events of Default”
shall be deemed to include the Additional Defaults.



4.  
Amendments to the Forbearance Agreement.

 
 
(a)
Paragraph 2 of the Forbearance Agreement is hereby amended and restated to read
as follows:



2.           Temporary Forbearance.  Subject to the satisfaction of the terms
and conditions set forth herein, during the period (the “Forbearance Period”)
commencing on the date of this Agreement and continuing until that date which is
the earliest to occur of (a) September 30, 2011, and (b) the date of the
occurrence of any one or more of the Events of Termination set forth in this
Agreement, the Bank will not exercise or enforce its rights or remedies against
Borrowers to which Bank would be entitled under the terms of the Loan Documents
by reason of the occurrence of the Forbearance Defaults; provided that such
forbearance shall not act as a waiver of Bank’s right to enforce any such right
or remedy after the termination or conclusion of the Forbearance Period.


Upon the occurrence of any Event of Termination, the Bank shall have the
immediate right to exercise all of the rights and remedies which are available
to it under the Loan Documents, at law and in equity.


Upon the lapse or termination of the Forbearance Period, all Obligations under
the Loan Agreement, including without limitation all principal, all accrued and
unpaid interest, fees, and charges, if any, and all unpaid or unreimbursed
amounts due pursuant to this Agreement shall be and become immediately due and
payable, without notice or demand.


All payments received by Bank with respect to the Obligations, howsoever
designated by Borrowers, may be applied by Bank to the indebtedness and
obligations related to the Loan, including principal, accrued and unpaid
interest fees and charges, and costs incurred by Bank, in such order as Bank,
acting in its sole and absolute discretion may elect.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
(b)
The first sentence of clause 3(a)(ii) of the Forbearance Agreement is hereby
amended to (y) delete the following amount:  “Seven Million Six Hundred Thousand
Dollars ($7,600,000.00)” and (z) insert the following amount:  “Seven Million
Dollars ($7,000,000.00)” in lieu thereof.



 
(c)
Sub-Paragraph 3(d) of the Forbearance Agreement is hereby amended and restated
to read as follows:



(d)           Budget.  Not later than April 30, 2011, the Bank shall receive the
Borrowers’ detailed budget and financial projections, on a month by month basis,
for the period through September 30, 2011, as reviewed and commented on (in
writing) by the Consultant.


 
(d)
Notwithstanding anything in the Loan Documents to the contrary, from on and
after the date of this Agreement, the Bank and Borrowers agree that the
following additional terms and conditions are added to Section 3 of the
Forbearance Agreement, “Forbearance Terms and Conditions”:



 
(i)
In addition to the Financial Information required to be delivered pursuant to
Section 8.2, “Financial Statements” of the Loan Agreement, Borrowers agree to
deliver to Bank (x) upon the execution of this Amendment, for the month ending
January 31, 2011, and (y) thereafter within thirty (30) days of the end of each
successive month, beginning with the month ending February 28, 2011, a
management-prepared income statement and balance sheet, prepared on a
consolidating and consolidated basis for WPCS International Incorporated and
each of its subsidiaries together with a comparison of actual versus budgeted
results (1) for the consolidating income statement and (2) for the consolidated
balance sheet, in each case accompanied by a written explanation of any
significant deviation from budgeted amounts.



 
(ii)
During the Forbearance Period:



(A)           the “Minimum Year-to-Date EBITDA” requirement set forth in Section
8.3 of the Loan Agreement shall be amended so that Borrowers shall be required
to maintain, on a consolidated basis (but excluding the results for Taian AGS
Pipeline Construction Co., Ltd. [“TAGS”]), EBITDA on a quarterly basis of not
less than $425,000.00 for the quarters ending April 30, 2011 and July 31, 2011;
and


(B)           the “Interest Coverage Ratio” requirement set forth in Section 8.5
of the Loan Agreement shall be amended so that Borrowers shall be required to
maintain, on a consolidated basis (but excluding the results for TAGS), an
Interest Coverage Ratio, on a quarterly (and not a rolling four-quarter) basis,
of at least 3.0 to 1.0 for the quarters ending April 30, 2011 and July 31, 2011,
provided that for the purposes of this Agreement “Interest Coverage Ratio” means
the ratio of (a) EBITDA minus unfinanced capital expenditures, to (b) interest
expense; and


(C)           the “Funded Debt to EBITDA Ratio” requirement set forth in Section
8.25 of the Loan Agreement shall be amended so that Borrowers shall be required
to maintain, on a consolidated basis (but excluding the results for TAGS), a
Funded Debt to EBITDA Ratio on a quarterly basis of not more than (x) 21.0 to
1.0 for the quarter ending April 30, 2011, and (y) 12.0 to 1.0 for the quarter
ending July 31, 2011.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 


 
(iii)
During the Forbearance Period, in addition to the requirements to comply, as and
when required by the Loan Agreement, with (A) the “Minimum Year-to-Date EBITDA
requirement set forth in Section 8.3 of the Loan Agreement (as amended by this
Forbearance Amendment), (B) the “Funded Debt to Tangible Net Worth Ratio set
forth in Section 8.4 of the Loan Agreement, (C) the “Interest Coverage Ratio”
set forth in Section 8.5 of the Loan Agreement (as amended by this Forbearance
Amendment), and (D) the “Funded Debt to EBITDA Ratio” set forth in Section 8.25
of the Loan Agreement (as amended by this Forbearance Amendment), Borrowers
shall maintain, on a consolidated basis (but excluding the results for TAGS), a
Basic Fixed Charge Coverage Ratio of not less than 1.2 to 1.0 as of the end of
each quarterly period, commencing with the period ending April 30, 2011.

 
 
“Basic Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense, minus cash income tax (to the extent not
previously deducted), minus dividends, withdrawals, and other distributions,
minus unfinanced capital expenditures, to (b) the sum of interest expense, lease
expense, rent expense, the current portion of long term debt, and the current
portion of capitalized leases



The current portion of long-term liabilities will be measured as of the last day
of the calculation period.


 
(iv)
During the Forbearance Period Borrowers shall not without the prior written
consent of Bank which may be granted or withheld in Bank’s sole and absolute
discretion, (A) advance any loans (including the provision of goods or services
without the expectation or requirement of prompt payment), (B) contribute any
capital, (C) sell any goods or provide any services on terms which are more
preferential than those offered to unaffiliated third parties, or (D) provide
any other direct or indirect financial support, however characterized, to the
Chinese affiliates or subsidiaries of Borrowers, WPCS Asia Limited and TAGS.



 
(e)
Paragraph 5. of the Forbearance Agreement, “Cross Default and
Cross-Collateralization”, is hereby amended and restated to read as follows:



5.           Cross-Default and Cross-Collateralization.  The Borrowers agree
that (a) all Collateral previously, now or hereafter pledged by the Borrowers to
the Bank as collateral security for the Loan and/or any other indebtedness,
obligations or liabilities of any kind or description of Borrowers to Bank or to
any affiliate or subsidiary of the Bank, whether now existing or hereafter
arising, shall serve as security for the Loan and all such other indebtedness,
obligations or liabilities; including without limitation any loan, credit card
obligation, lease, obligation or liability for treasury management services, or
obligation or liability under any swap or other derivative transaction, and (b)
a default by any of the Borrowers under the terms of any agreement between the
Bank or any affiliate or subsidiary of the Bank and the Borrowers shall
constitute a default as to the Loan and all other indebtedness, obligations or
liabilities of the Borrowers to the Bank or any affiliate or subsidiary of the
Bank and under all agreements between the Borrowers and the Bank and any
affiliate or subsidiary of the Bank.  Further, the Borrowers hereby agree to
execute and deliver to the Bank any and all documents and to do all things that
the Bank may require, in its sole and absolute discretion, to give effect to the
cross-collateralization and cross-default of such obligations.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
5.  
Conditions to Effectiveness of this Amendment.  The extension of the Forbearance
Period set forth in sub-paragraph 4(a) of this Forbearance Amendment is further
conditioned upon the execution by all parties of this Amendment and (a) the
Bank’s receipt of the documents, instruments and agreements listed below, fully
executed by all parties thereto, and in form and substance satisfactory to the
Bank, (b) the Bank’s receipt of the amounts specified below, in cash in
immediately available funds, and (c) satisfaction of the other requirements set
forth below:



 
(i)
Upon the execution of this Amendment, such enabling resolutions, officer
certificates and other documents, agreements and instruments which Bank
determines are reasonably necessary to memorialize or carry out the intents and
purposes of this Amendment;



 
(ii)
On or before the execution of this Amendment, a countersigned copy of the notice
letter from Bank regarding the requirement to pre-fund all Automated Clearing
House (“ACH”) transactions and other changes to Borrowers’ ACH arrangements with
the Bank;



 
(iii)
Upon the execution of this Amendment, an amended and restated Security Agreement
(Multiple Use) in form and substance acceptable to Bank, securing all
obligations, debts and liabilities of the Borrowers to the Bank and all
affiliates and subsidiaries of the Bank;



 
(iv)
Payment by Borrowers of a forbearance extension fee in the amount of Thirty Five
Thousand Dollars ($35,000.00), which shall be deemed fully earned,
non-refundable and not subject to rebate or proration.  Provided also, however,
as an accommodation to the Borrowers, such forbearance extension fee shall be
paid in two (2) equal installments of Seventeen Thousand Five Hundred Dollars
($17,500.00) each, the first of which shall be due and payable upon the
execution of this Amendment, with the balance due and payable on the date which
is thirty (30) days after the execution of this Amendment or such earlier date
upon which the Forbearance Period is terminated for any reason.



 
(v)
Upon the execution of this Amendment, payment by Borrowers of the out-of-pocket
costs and expenses incurred by the Bank from the date of the Forbearance
Agreement through the date of this Amendment consisting of legal fees and costs
of $4,219.32.



 
(vi)
No material adverse change shall have occurred in the condition, financial or
otherwise, operations, properties, assets or prospects of Borrowers since the
date of the Forbearance Agreement which has not been disclosed to the Bank prior
to the date of this Amendment, and Borrowers hereby represent and warrant to
Bank that, as of the date of this Amendment, all such occurrences have been
disclosed.



 
(vii)
There shall exist no material threatened or pending litigation or material
contingent obligations with respect to Borrowers, and Borrowers hereby represent
and warrant to Bank that, as of the date of this Amendment, there is no pending
litigation and/or outstanding judgments against any of the Borrowers.



 
(viii)
Borrowers shall continue to be obligated to make all payments under the Loan
Documents as and when due, including the timely payment of interest with respect
to the Obligations and shall comply with all of the other terms and conditions
set forth in the Loan Documents, as modified by the Forbearance Agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
6.  
Ratification of Forbearance Agreement and Loan Documents.  Except as expressly
modified herein, all terms and conditions of the Forbearance Agreement, and the
Loan Documents remain in full force and effect.  Borrowers reaffirm all of the
terms, conditions, representations and warranties of the Forbearance Agreement
and the Loan Documents (except as expressly modified by the Forbearance
Agreement or this Forbearance Amendment) and acknowledge that all of the
Borrowers’ obligations and liabilities under the Loan Documents are, by
Borrowers’ execution of this Forbearance Amendment, ratified and confirmed in
all respects by Borrowers. Borrowers acknowledge that all of their obligations,
indebtedness and liabilities to Bank under the Loan Documents are joint and
several.



7.  
Release of Bank.  In consideration of Bank’s extension of the Forbearance
Period, each Borrower, by its execution of this Amendment, hereby acknowledges
and confirms that it does not have any offsets, defenses or claims against the
Bank, or any of its subsidiaries, affiliates, officers, directors, employees,
agents, attorneys, predecessors, successors or assigns whether asserted or
unasserted.  To the extent that such offsets, defenses or claims may exist, the
Borrowers and each of their respective successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs and executors,
as applicable (collectively, “Releasors”), jointly and severally, release and
forever discharge the Bank, its subsidiaries, affiliates, officers, directors,
employees, agents, attorneys, predecessors, successors and assigns, both present
and former (collectively the “Bank Affiliates”) of and from any and all manner
of actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity, which Releasors ever had or now have against the Bank and/or Bank
Affiliates, including, without limitation, any presently existing claim or
defense whether or not presently suspected, contemplated or anticipated.



8.  
No Waiver by Bank.  Nothing in this Forbearance Amendment shall extend to or
affect in any way any of the rights of Bank and remedies of Bank arising under
the Forbearance Agreement or the Loan Documents.  Except as specifically set
forth in this Forbearance Amendment, Bank shall not be deemed to have waived any
or all of such rights or remedies with respect to any default or Event of
Default or event or condition which, with notice or the lapse of time, or both,
would become a default or Event of Default under the Loan Documents or an Event
of Termination under the Forbearance Agreement and which upon Borrowers’
execution and delivery of this Forbearance Amendment might otherwise exist or
which might hereafter occur.  The failure of Bank at any time or times hereafter
to require strict performance by Borrowers of any of the provisions, warranties,
terms and conditions contained in the Forbearance Agreement, in this Forbearance
Amendment or in the Loan Documents shall not waive, affect or diminish any right
of Bank at any time or times thereafter to demand strict performance thereof;
and, no rights of Bank hereunder shall be deemed to have been waived by any act
or knowledge of Bank, its agents, officers or employees, unless such waiver is
contained in an instrument in writing signed by an officer of Bank and directed
to the applicable Borrowers specifying such waiver.  No waiver by Bank of any of
its rights shall operate as a waiver of any other of its rights or any of its
rights on a future occasion.



9.  
Representations, Warranties and Acknowledgments.  Each Borrower hereby
represents and warrants that it (i) is represented by legal counsel of its
choice, or (ii) has knowingly and intentionally waived its right to have legal
counsel of its choice review this Forbearance Amendment and represent it them
with respect to the negotiation and preparation of this Forbearance Amendment;
and, in either event, is fully aware of the terms contained in this Forbearance
Amendment and has voluntarily and without coercion or duress of any kind,
entered into this Forbearance Amendment and the documents executed in connection
with this Forbearance Amendment.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
10.  
Changes in Writing.  No modification, amendment or waiver of any provision of
this Forbearance Amendment nor consent to any departure by Borrowers or Bank
therefrom will be effective unless made in a writing and signed by all parties,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 
11.  
Counterparts.  This Forbearance Amendment may be executed in counterparts, each
of which will be deemed an original document, but all of which will constitute a
single document.



12.  
Governing Law.  It is the desire and intention of the parties that this
Amendment be in all respects interpreted according to the laws of the State of
New York (the “State”).  Each Borrower specifically and irrevocably consents to
the jurisdiction and venue of the state and federal courts of the State sitting
in the County of New York or the Southern District of New York, respectively,
with respect to all matters concerning this Agreement or the Loan Documents or
the enforcement of any of the foregoing.  Each Borrower agrees that the
execution and performance of this Agreement shall have a State situs and
accordingly, consents to personal jurisdiction in the State.



13.  
WAIVER OF JURY TRIAL. EACH BORROWER AND BANK EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY NOW OR HEREAFTER HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE UNDERLYING TRANSACTIONS.  EACH BORROWER CERTIFIES THAT NEITHER
BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF ANY SUCH SUIT, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.



[Signature page follows.]
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed this First Amendment to
Forbearance Agreement as an instrument under seal as of the day and year first
written above.
 
 
 

      BANK OF AMERICA, N.A.                             By:  /s/ EDMOND T.
GIORGI         Edmond T. Giorgi,         Vice President                      
ATTEST/WITNESS:         WPCS INTERNATIONAL INCORPORATED                      
By:  /s/ HUIJUAN WANG  
   
By: /s/ JOSEPH HEATER
 
Print Name: Huijuan Wang  
   
Print Name:  Joseph Heater
 
Print Title: Witness 
   
Print Title:  Authorized Signatory
                            WPCS INTERNATIONAL – SARASOTA, INC.            
By:  /s/ HUIJUAN WANG     By: /s/ JOSEPH HEATER   Print Name: Huijuan Wang      
  Print Name:  Joseph Heater   Print Title: Witness     Print Title:  Authorized
Signatory                             WPCS INTERNATIONAL – ST. LOUIS, INC.      
      By:  /s/ HUIJUAN WANG        By: /s/ JOSEPH HEATER   Print Name: Huijuan
Wang          Print Name:  Joseph Heater   Print Title: Witness      Print
Title:  Authorized Signatory                             WPCS INTERNATIONAL –
LAKEWOOD, INC.             By:  /s/ HUIJUAN WANG       By: /s/ JOSEPH HEATER  
Print Name: Huijuan Wang       Print Name:  Joseph Heater   Print Title:
Witness       Print Title:  Authorized Signatory                            
WPCS INTERNATIONAL – SUISUN CITY, INC.             By:  /s/ HUIJUAN WANG       
By: /s/ JOSEPH HEATER   Print Name: Huijuan Wang       Print Name:  Joseph
Heater   Print Title: Witness       Print Title:  Authorized Signatory          
                  WPCS INTERNATIONAL – HARTFORD, INC.             By:  /s/
HUIJUAN WANG        By: /s/ JOSEPH HEATER   Print Name: Huijuan Wang      Print
Name:  Joseph Heater   Print Title: Witness      Print Title:  Authorized
Signatory  


 
                                                                                                                                                                                                     

 
                                                                                                                                                                         [SIGNATURES
CONTINUE ON NEXT PAGE]
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 

                         
WPCS INTERNATIONAL - SEATTLE, INC.
            By:  /s/ HUIJUAN WANG       By: /s/ JOSEPH HEATER   Print Name:
Huijuan Wang       Print Name:  Joseph Heater   Print Title: Witness       Print
Title:  Authorized Signatory                            
WPCS INTERNATIONAL – TRENTON, INC.
            By:  /s/ HUIJUAN WANG        By: /s/ JOSEPH HEATER   Print Name:
Huijuan Wang       Print Name:  Joseph Heater   Print Title: Witness       Print
Title:  Authorized Signatory                            
WPCS INTERNATIONAL – PORTLAND, INC.
            By:  /s/ HUIJUAN WANG        By: /s/ JOSEPH HEATER   Print Name:
Huijuan Wang      Print Name:  Joseph Heater   Print Title: Witness      Print
Title:  Authorized Signatory  


 
 
[CORPORATE NOTARY ACKNOWLEDGMENT FOLLOWS]
 


 
9

--------------------------------------------------------------------------------

 


CORPORATE ACKNOWLEDGMENT




STATE OF
______________________                                                                           :
       SS                      :
COUNTY OF
____________________                                                                           
:


BE IT REMEMBERED, that on this _____ day of March, 2011, before me the
subscriber, a Notary Public of the State and County aforesaid, personally
appeared Joseph Heater, being by me duly sworn on her oath, deposed and made
proof to my satisfaction, that he is an authorized signatory of WPCS
International Incorporated, WPCS International-Sarasota, Inc., WPCS
International-St. Louis, Inc., WPCS International-Lakewood, Inc., WPCS
International-Suisun City, Inc., WPCS International-Hartford, Inc., WPCS
International-Seattle, Inc., and WPCS International-Trenton, Inc., and WPCS
International Portland, Inc., the corporations named in the within instrument,
that the execution of the within instrument was duly authorized by all requisite
corporate action; and that he executed the within instrument in his capacity as
such authorized signatory, as and for the voluntary act and deed of said
corporation.


WITNESS my hand and seal the day and year aforesaid.
 
 

 
____________________________
Notary Public
My commission expires:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10